Citation Nr: 0212941	
Decision Date: 09/25/02    Archive Date: 10/03/02	

DOCKET NO.  01-00 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to October 
1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

In decisions of January 1958 and May 1982, from which the 
veteran took no appeal, the RO denied entitlement to service 
connection for the residuals of back injury.

In subsequent decisions of September 1985 and July 1986, the 
Board continued the RO's denial of entitlement to service 
connection for the residuals of back injury.

In a decision of January 1998, the Board once again denied 
entitlement to service connection for the residuals of back 
injury, finding that new and material evidence had not been 
submitted sufficient to reopen the veteran's previously-
denied claim.

Since the time of the Board's January 1998 decision, the 
veteran has submitted additional evidence in an attempt to 
reopen his claim.  The RO found that such evidence was both 
new and material, but insufficient to establish a nexus 
between the veteran's post service back problems and any 
inservice back injury.  The current appeal ensued.  

The Board notes that, in correspondence of November 2001, the 
veteran withdrew from consideration the issue of entitlement 
to service connection for asbestosis.  Accordingly, that 
issue, which was formerly on appeal, is no longer before the 
Board.  


FINDINGS OF FACT

1.  In a decision of January 1998, the Board denied 
entitlement to service connection for the residuals of back 
injury.

2.  Evidence submitted since the time of the Board's January 
1998 decision is neither duplicative nor cumulative, and of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the veteran's claim.

3.  A chronic back disorder is not shown to have been present 
in service, or for a number of years following service 
discharge, nor is it in any way causally related to an 
incident or incidents of the veteran's period of active 
military service.


CONCLUSIONS OF LAW

1.  The decision of the Board in January 1998 denying the 
veteran's claim for service connection for the residuals of 
back injury is final.  38 U.S.C.A. §§ 1131, 7104 (West 1991 & 
Supp. 2002).

2.  Evidence received since the time of the Board's January 
1998 decision denying entitlement to service connection for 
the residuals of back injury is new and material, and 
sufficient to a proper reopening of the veteran's claim.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  Chronic residuals of back injury were not incurred in or 
aggravated by active military service, nor may degenerative 
joint disease of the low back be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At the time of its January 1998 decision denying entitlement 
to service connection for the residuals of back injury, the 
Board determined that service medical records submitted since 
the time of the last final disallowance of benefits consisted 
of duplicate copies and/or originals which were of record and 
considered at the time of the Board's previous September 1985 
and July 1986 decisions.  The Board additionally determined 
that numerous copies of additional private medical records 
submitted in support of the veteran's claim were duplicate 
copies of evidence previously of record, and considered at 
the time of the Board's September 1985 and July 1986 
decisions.  Under such circumstances, the Board concluded 
that the evidence in question was not new.

Additional private medical records showing treatment for low 
back pathology, while "new" because not previously of record, 
were considered not relevant and, therefore, not material.  
Other private medical records, while both new and material, 
were replete with references of treatment provided for post 
service work-related low back injuries, which failed to 
support the veteran's claim that his current low back 
problems were the result of injury sustained during active 
service.  Based on such evidence, the Board continued its 
denial of service connection for the residuals of back 
injury.

Received in March 1998, was a July 1989 private outpatient 
treatment record showing a history of low back pain.  
Received in April 1998, was a January 1998 VA outpatient 
treatment record noting a history of chronic low back pain.

VA outpatient treatment records covering the period from May 
1998 to April 2001 reflect treatment during that time for 
various medical problems, among them, back problems.  

In December 1999, a record of treatment at a private surgical 
clinic, dated in September 1962 was received.  At that time, 
the veteran complained of low back pain in the midline and 
lower lumbar area of approximately 2 1/2 weeks' duration.  
According to the veteran, he had always enjoyed good health, 
and had suffered no serious illnesses.  However, 
approximately two days earlier, while sanding a floor at 
work, he fell back and struck his lower lumbar area against a 
sharp, firm edge.  Since that time, he had experienced pain 
in his lower lumbar area, in particular, on extension.  He 
had experienced no definite radiculitis.  Since the time of 
the aforementioned incident, he had noticed a vague 
paresthesia down the lateral aspect of his left thigh.  
Physiotherapy and steroid injections had given him no relief.

On physical examination, the veteran's upper and lower 
extremities were entirely normal, both from a neurological 
and orthopedic standpoint.  However, normal lumbar lordosis 
had been obliterated, and there was evidence of spasm, in 
particular, on the right side at the level of the 4th and 5th 
lumbar vertebrae, and at the 1st sacral segment.  There was 
acute point tenderness over the interspinous ligament between 
L5 and S1.  Radiographic studies demonstrated that the 
veteran had an impingement of the 5th lumbar spinous process 
on the 1st sacral segment.  Additionally noted was some 
sclerosis of the adjacent surfaces between the spinous 
processes.  At the time of evaluation, it was reported that 
the veteran's recent trauma had obviously aggravated his 
situation.  The pertinent diagnosis was synostosis between 
the spinous processes of L5 and S1.

Received in December 1999 were private records of 
hospitalization dated in early October 1962.  According to 
those records of hospitalization, the veteran was admitted at 
that time for problems associated with a pseudoarthrosis 
between the L4 and L5 spinous processes, in conjunction with 
bursa formation within the same area.  During 
hospitalization, the veteran underwent resection of the 
impinging surfaces between L4 and L5, and between L5 and S1.  
At the time of discharge, the veteran was described as 
"improved."

Received in January 2001 was correspondence from one of the 
veteran's private physicians dated in June 1980 wherein the 
veteran's physician indicated that, in May 1980, the veteran 
gave a history of moving some metal partitions, following 
which he experienced severe low back pain.  He had been 
unable to return to work since that time.  His pain was 
confined to the lower part of his back, with radiation into 
the right lower extremity.  Radiographic studies of the 
lumbar spine showed degenerative changes at L3-4, with some 
narrowing at L5-S1, and associated posterior spur formation.  
The veteran was felt to have a compressive neuropathy, 
possibly secondary to a herniated lumbar disc.  He returned 
one week later complaining of right hip and buttock pain.  No 
neurologic damage was noted, and the veteran was felt to have 
a resolving compressive neuropathy most likely secondary to a 
work-related herniated lumbar disc.  

Received in May 2001 was a copy of a March 1957 radiographic 
study showing the veteran's lumbosacral spine to be within 
normal limits.  

Analysis

At the outset, the Board emphasizes that it has given due 
consideration to the provisions of the recently-passed 
Veterans' Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), and its implementing 
regulations, as that law and those regulations redefine the 
obligations of the VA with respect to the duty to assist, and 
the enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  However, in the case at hand, it is clear that the 
VA has met its duty to assist the claimant in the development 
of all facts pertinent to his claims.  To that end, all 
relevant evidence has been obtained, and reviewed.  Moreover, 
the veteran has been given the opportunity to provide 
information necessary to obtain any evidence which had not 
already been procured.  Because no additional evidence has 
been identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the part 
of the VA to further notify the veteran what evidence would 
be secured by the VA and what evidence would be secured by 
the veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Accordingly, the Board is of the opinion 
that no further duty to assist the veteran exists in this 
case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002).  Moreover, where a veteran served continuously 
for ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
osteoarthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

However, once entitlement to service connection for a given 
disorder has been denied by a decision of the Board, that 
determination is final.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2002).  Where a claim for entitlement to service 
connection has been previously denied, and that decision 
becomes final, the claim can be reopened and reconsidered 
only if new and material evidence is presented with respect 
to that claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156(a) (2001).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon a specific matter under consideration, 
and, by itself, or in conjunction with evidence previously 
considered, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 43.156 (2001).

In addition, new evidence may be found to be material if it 
provides a "more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board of 
Veterans' Appeals to alter its decision."  Hodge at 1363.  In 
determining whether new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the prior Board decision 
in January 1998, it was determined that any back problems in 
service were essentially acute and transitory in nature, and 
resolved without residual disability.  Additionally noted was 
that back problems first shown following the veteran's 
discharge from service were the result of various on-the-job 
injuries, and unrelated to any incident or incidents of the 
veteran's period of active service.  That decision was 
adequately supported by and consistent with the evidence then 
of record, and is final.

Evidence submitted since the time of the Board's January 1998 
decision, consisting of various VA and private treatment 
records and reports of hospitalization, as well as copies of 
certain service clinical records, is both "new" and 
"material" as to the issue of service connection for the 
residuals of back injury.  In point of fact, the RO has so 
determined.  

More specifically, since the time of the Board's January 1998 
decision, evidence reflects that, as early as 1962, the 
veteran was experiencing certain low back problems, 
characterized at that time as synostosis between the spinous 
processes of L5 and S1.  Such findings, at a minimum, provide 
a "more complete picture of the circumstances surrounding the 
origin of the veteran's disability" and, as such, are 
sufficient to a proper reopening of the veteran's previously 
denied claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Accordingly, the Board finds that the veteran's claim 
is reopened.

Having determined that the veteran's claim is reopened, the 
Board must now proceed to a de novo review of the entire 
pertinent evidence of record.  As noted above, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002).  

In the present case, service medical records disclose that, 
while in service, the veteran received treatment for low back 
discomfort following a fall on the ice.  However, that 
"discomfort" was apparently acute and transitory in nature, 
and resolved without residual disability.  At the time of the 
veteran's service separation examination in October 1957, 
there was no evidence of a chronic back disorder, or any 
residuals of the veteran's inservice injury.  

The Board observes that, at the time of the aforementioned 
Board decision in July 1986, there was on file a March 1963 
VA record of hospitalization, showing a history of back 
injury and subsequent surgery in 1963.  However, at the time 
of the Board's decision, the actual medical records 
reflecting that period of hospitalization were not a part of 
the veteran's file.  

As noted above, the veteran has recently submitted private 
records of treatment and hospitalization dated in 1962, 
approximately five years following his discharge from 
service.  Such records, it is argued, show that low back 
problems experienced at that time had their origin during the 
veteran's period of active military service.  Regrettably, 
that is not the case.

The records in question clearly indicate that, in 1962, the 
veteran experienced low back pain of approximately 2 1/2 
weeks' duration.  By his own admission, prior to that time, 
he had always enjoyed good health, and had experienced no 
serious illnesses.  History provided by the veteran at the 
time was to the effect that, approximately two days earlier, 
while sanding a floor at work, he had fallen backward, 
striking his lower lumbar area against a sharp, firm edge.  
Since that time, the veteran had experienced pain in his 
lower lumbar area, in particular, on extension.  The 
diagnosis noted was of synostosis between the spinous 
processes of L5 and S1, for which the veteran underwent 
surgery the following month.

According to the veteran, his physician's comment, in 
September 1962, that his (i.e., the veteran's) recent trauma 
had aggravated his "situation" clearly indicates that the 
veteran's low back pathology had its origin during his period 
of active military service.  However, as noted above, the 
private records in question make no mention whatsoever of any 
inservice back injury.  Rather, the clear weight of the 
evidence is to the effect that the veteran's post service 
back problems are the result of various work-related 
injuries, and not the isolated episode in service, from which 
the veteran completely recovered.  

The Board has taken into consideration the veteran's 
arguments regarding the nature and etiology of his current 
back pathology.  However, following a full review of the 
pertinent evidence of record, the Board is unable to 
reasonably associate that pathology with any incident or 
incidents of his period of active military service.  Under 
such circumstances, service connection for the residuals of 
back injury must be denied. 


ORDER

Service connection for the residuals of back injury is 
denied.



		
	RENEE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

